Citation Nr: 1520589	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-40 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of a back injury, rated as noncompensably disabling prior to June 26, 2013 and 20 percent disabling thereafter.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and an April 2012 rating decision issued by the RO in Reno, Nevada.  Jurisdiction over the claims file is currently held by the Reno RO.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a Decision Review Officer (DRO) in June 2010.  Transcripts of both hearings are of record. 

The case was previously before the Board in March 2013 when it was remanded for additional development.  It has now returned to the Board for further appellate action.

The issues of entitlement to service connection for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 26, 2013, the Veteran's orthopedic residuals of a back injury manifested forward flexion that most nearly approximates 40 degrees without ankylosis and without incapacitating episodes having a total duration of at least four weeks but less than six weeks.  

2.  From June 26, 2013, the Veteran's orthopedic residuals of a back injury manifest forward flexion to 30 degrees or less without ankylosis and without incapacitating episodes having a total duration of at least six weeks.

3.  The Veteran's residuals of a back injury manifest neurological impairment of the right lower extremity that most nearly approximates moderate paralysis of the external cutaneous nerve of the thigh. 

4.  The Veteran's residuals of a back injury manifest neurological impairment of the left lower extremity that most nearly approximates moderate paralysis of the external cutaneous nerve of the thigh.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for the orthopedic residuals of a back injury prior to June 26, 2013 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a rating of 40 percent, but not higher, for the orthopedic residuals of a back injury from June 26, 2013 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for a separate noncompensable rating, but not higher, for right lower extremity radiculopathy are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8529.

4.  The criteria for a separate noncompensable rating, but not higher, for left lower extremity radiculopathy are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8529.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for residuals of a back injury was granted in a July 1971 rating decision with an initial noncompensable evaluation assigned effective December 23, 1970.  The November 2009 rating decision on appeal continued the noncompensable rating and an increased 20 percent evaluation was awarded in a July 2013 rating decision effective June 26, 2013.  The Veteran contends that an increased evaluation is warranted as his service-connected back injury manifests pain, limited motion, and episodes of incapacitation that have worsened with age.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a preliminary matter, the Board notes that the record contains medical evidence indicating that the Veteran's current low back symptoms are the result of nonservice-connected injuries.  VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the record does not contain medical evidence that differentiates the symptoms and manifestations of the Veteran's service-connected and nonservice-connected back injuries.  In fact, in June 2013, a VA examiner opined that it was not possible to separate the symptomatology associated with each of the Veteran's back conditions.  The Board will therefore consider all manifestations of the Veteran's thoracolumbar spine disability to determine the appropriate rating for his service-connected residuals of a back injury.

The Veteran's orthopedic impairment from his back disability is currently rated noncompensably disabling prior to June 26, 2013 and 20 percent disabling thereafter under Diagnostic Code 5237 (lumbosacral strain) and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

The Board finds that an increased 20 percent rating is warranted for the orthopedic impairment associated with the service-connected back condition prior to June 26, 2013.  Range of motion of the thoracolumbar spine was most restricted at the October 2009 VA examination when forward flexion was limited to 40 degrees with a combined range of motion to 182 degrees.  There was no additional loss of motion with repetitive testing.  The Veteran also manifested lumbar flattening, scoliosis, and localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour.  These findings are consistent with an increased 20 percent evaluation as forward flexion is greater than 30 degrees, but less than 60 degrees, and the Veteran's symptoms result in an abnormal gait or abnormal spinal contour.

A rating in excess of 20 percent is clearly not warranted during this period based on limitation of motion.  The Veteran manifested improved range of motion upon VA examination in November 2010; at that time, forward flexion was measured to 70 degrees with a combined range of motion to 190 degrees.  He experienced some pain with range of motion testing, but as with the October 2009 VA examination, there was no further loss of function with repetitive testing.  Treatment records from the Reno VA Medical Center (VAMC) dated during the period prior to June 26, 2013 also do not support the assignment of a rating higher than 20 percent.  The Veteran complained of chronic back pain on several occasions, but he reported in April 2010 that the pain resolved if he moved around.  A December 2009 lumbar MRI also demonstrated some disc bulges and only mild central canal stenosis.  Thus, even with consideration of functional factors, the Board finds that a rating in excess of 20 percent is not warranted prior to June 26, 2013 as the low back disability does not most nearly approximate flexion 30 degrees or less.

The evidence demonstrates degenerative disc disease of the lumbar spine and the criteria pertaining to intervertebral disc syndrome (IVDS) are for application.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the last 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  
Prior to June 26, 2013, the Veteran did not manifest incapacitating episodes due to IVDS that most nearly approximated a total duration of at least four weeks but less than six weeks in a 12 month period.  He consistently complained of flare-ups of back pain that forced him to bed for several days; upon VA examination in October 2009, he stated that he experienced incapacitating episodes of back pain twice a year, though the last incident occurred in 2007.  At the November 2010 VA examination, the Veteran reported increasing episodes of incapacitation with a recent severe flare up of symptoms five weeks earlier that lasted more than a week.  He also testified in May 2011 that he experienced 10 to 12 episodes of incapacitation a year due to back pain that left him in bed for several days, resulting in approximately five weeks of incapacitation.  The Board does not doubt that the Veteran experienced intermittent episodes of worsening back problems during this period-especially in light of his caring for his disabled wife-but Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treated by a physician.  The Veteran's treatment records prior to June 26, 2013 do not document any episodes of prescribed bed rest, nor do they show that the Veteran sought specific treatment for his chronic back pain on more than a handful of occasions.  As the medical and lay evidence does not establish incapacitating episodes of pain as defined by VA, an increased rating under the formula for rating IVDS is not warranted at any time during the relevant claims period. 

During the period beginning June 26, 2013, the Board finds that an increased 40 percent rating is appropriate based on limitation of motion of the thoracolumbar spine.  Although range of motion was only moderately restricted at the June 2013 VA examination (with flexion to 60 degrees and a combined range of motion to 195 degrees), the VA examiner found that the Veteran's ability to move his back was severely limited during flare-ups of symptoms.  The examiner estimated that the Veteran's flexion and extension would approach 0 degrees during flares of back pain.  With consideration of these functional factors, the Board finds that a 40 percent evaluation is warranted during the period dating from June 26, 2013 based on limitation of motion.  The Board also notes that there is no evidence of ankylosis and the Veteran clearly retained some useful motion of his spine throughout the entire claims period.
The Board has also considered whether a rating in excess of 40 percent is appropriate under the criteria pertaining to IVDS.  As noted above, a 60 percent evaluation is assigned under Diagnostic Code 5243 for incapacitating episodes having a total duration of at least six weeks during a 12 month period.  During the June 2013 VA examination, the Veteran reported that his back had gone out four times in the last 12 months.  The examiner found that the Veteran experienced incapacitating episodes of IVDS symptoms lasting at least one week and less than two weeks during the last year.  Therefore, while the medical and lay evidence establishes incapacitating episodes of IVDS symptoms during the relevant claims period, they are not of the frequency or duration contemplated by an increased 60 percent rating under Diagnostic Code 5243.

The Board therefore finds that increased staged ratings are warranted for the orthopedic impairment associated with the service-connected back disability throughout the claims period.  A 20 percent evaluation is appropriate during the period prior to June 26, 2013 and a 40 percent evaluation is appropriate thereafter.  

The general rating formula also provide for the assignment of separate ratings for neurologic manifestations of a back disability.  After review of the evidence, the Board finds that separate noncompensable ratings are warranted for neurological impairment of the lower extremities due to the service-connected residuals of a back injury.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Veteran has consistently complained of pain and numbness in his bilateral lower extremities.  An October 2009 VA neurological examination indicated an abnormal sensory examination of the right later thigh and in December 2009 at the VAMC, the Veteran reported experiencing burning and numbness in his legs while standing.  Similar complaints were made at the November 2010 and June 2013 VA examinations, and both VA examiners identified neurological impairment of the lateral femoral cutaneous nerves of the lower extremities.  The June 2013 VA examiner also characterized the symptoms as moderate paresthesias and moderate numbness and diagnosed bilateral moderate radiculopathy. 

The criteria for rating diseases of the peripheral nerves do not specifically include the lateral femoral cutaneous nerve, therefore, the Board will rate the Veteran's bilateral radiculopathy by analogy under Diagnostic Code 8529 pertaining to paralysis of the external cutaneous nerve of the thigh.  Under this diagnostic code, a noncompensable evaluation is appropriate for paralysis of the cutaneous nerve that is mild or moderate.  A maximum 10 percent evaluation is assigned for paralysis of the nerve that is severe to complete.  38 C.F.R. § 4.124a, Diagnostic Code 8529.  The Veteran's radiculopathy was specifically characterized as moderate by the June 2013 VA examiner and the medical and lay evidence establishes nerve involvement that is sensory in nature.  38 C.F.R. §§ 4.120, 4.124a (When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.).  A noncompensable rating is therefore appropriate for each lower extremity for radiculopathy of the lateral femoral cutaneous nerve that most nearly approximates moderate.  

In sum, the Veteran's residuals of a back injury are properly rated as 20 percent disabling prior to June 26, 2013 and 40 percent disabling thereafter based on orthopedic impairment.  The disability also warrants separate noncompensable evaluations for moderate bilateral radiculopathy of the lower extremities.  The Board has considered whether there is any other schedular basis for granting higher ratings, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the award of higher ratings other than those discussed above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's residuals of a back injury manifest symptoms including painful limited motion, occasional incapacitating episodes of back pain, and moderate bilateral radiculopathy of the cutaneous nerves.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the service-connected disability.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2013 letter.  Although the March 2013 letter also mistakenly provided notice appropriate to a claim for service connection, it included a specific discussion of the disability-rating and effective-date elements of the Veteran's claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified of the type of evidence used to determine a disability rating, such as the severity and duration of symptoms, and that changes in a disability rating are based on changes in the service-connected disability.  The Board therefore finds that the March 2013 letter satisfies VA's duty to notify the Veteran regarding the substantiation of his claim for an increased rating.   

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the July 2013 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claim for an increased rating, most recently in June 2013.

The Board also finds that VA has complied with the March 2013 remand orders of the Board.  In response to the Board's remand, the Veteran was provided notice of the requirements to substantiate an increased rating claim, records from the Reno VAMC dating from February 2012 were added to the virtual claims file, and a June 2013 VA examination was conducted.  The case was then readjudicated in a July 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an increased 20 percent rating, but not higher, for the orthopedic residuals of a back injury prior to June 26, 2013 is granted.

Entitlement to an increased 40 percent rating, but not higher, for the orthopedic residuals of a back injury from June 26, 2013 is granted.

Entitlement to a separate noncompensable rating for neurological residuals of a back injury, diagnosed as radiculopathy of the right lower extremity, is granted. 

Entitlement to a separate noncompensable rating for neurological residuals of a back injury, diagnosed as radiculopathy of the left lower extremity, is granted. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for PTSD and entitlement to TDIU. 

In his February 2014 VA Form 9 perfecting the appeal for entitlement to service connection for PTSD, the Veteran requested to appear at a videoconference hearing before the Board.  The Veteran is entitled to a hearing before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703 (2014).  The record does not indicate that the requested hearing has been scheduled and the claim must be remanded. 

The Board also finds that the Veteran has raised a claim for TDIU.  Entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106  (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In the April 2015 post-remand brief, the Veteran's representative specifically argued that the Veteran was unemployable due to his service-connected back condition.  While a TDIU is part of the Veteran's claim for an increased rating currently on appeal, the AOJ has not explicitly adjudicated the entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).   Therefore, the claim for TDIU must be remanded for development and initial adjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ regarding the claim for entitlement to service connection for PTSD.  After the Veteran has been afforded the opportunity for a hearing, the case should be returned to the Board in accordance with appellate procedures.

2.  Send the Veteran appropriate notice regarding his claim for entitlement to a TDIU.  Also request that he complete and submit a TDIU application (VA Form 21-8940).

3.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).
4.  If the benefits sought on appeal are not fully granted, issue a SSOC on the claim for entitlement to TDIU, before returning the case to the Board, along with the claim for entitlement to service connection for PTSD, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


